Title: James Monroe to Thomas Jefferson, 23 November 1813
From: Monroe, James
To: Jefferson, Thomas


          Dear Sir washington novr 23. 1813
          The enclosed was written before my late visit to Albemarle, and detaind in consequence of it, to be deliverd in person, but afterwards forgotten and left here. I need not add
			 my sincere desire that you will have the goodness to decide the question to which it relates.
          we have nothing from abroad, immediately, concerning our own affairs; and no new light as to the result, of the great battles, near dresden. nor do we yet know whether our troops are to take their quarters in montreal, forcing the enemy into Quebec, or to retire within our former limits. the former is still more than probable.
          with great respect & esteem I am sincerely your friendJas Monroe
        